Citation Nr: 1021493	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-14 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the left ankle with history of fracture 
(hereinafter, "left ankle disorder").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to June 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in pertinent part, continued the 
assigned 10 percent rating for the Veteran's service-
connected left ankle disorder.

The record reflects the Veteran also perfected an appeal on 
the issues of entitlement to ratings in excess of 10 percent 
for traumatic arthritis of the left middle finger, and for 
recurrent urinary calculi.  However, the Veteran withdrew his 
appeal as to these issues by a July 2008 statement.  See 
38 C.F.R. § 20.204 (2009).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.  

2.  The record reflects the Veteran's service-connected left 
ankle disorder is manifested by pain and marked limitation of 
ankle motion.  However, it is not manifested by ankylosis 
and/or severe impairment of the left foot.


CONCLUSION OF LAW

The criteria for a rating of 20 percent for the Veteran's 
service-connected left ankle disorder are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003-5271 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via a letter dated in September 
2005, which is clearly prior to the December 2005 rating 
decision that is the subject of this appeal.  He was also 
sent additional notification via letters dated in October 
2006 and May 2008, followed by readjudication of the appeal 
by the March 2007 Statement of the Case (SOC) as well as 
multiple Supplemental SOCs.  This development "cures" the 
timing problem associated with inadequate notice or the lack 
of notice prior to the initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the October 2006 letter included 
information regarding disability rating(s) and effective 
date(s) as mandated by the holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The May 2008 letter also included 
the information on disability rating(s), as well as a summary 
of the specific rating criteria used to evaluate the service-
connected left ankle disorder.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board also notes that the Veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claim have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, in statements dated in September 2009 
and April 2010, his accredited representative cited to 
relevant regulatory criteria regarding his increased rating 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  Various medical records were obtained and 
considered in conjunction with this claim.  Further, the 
Veteran has had the opportunity to present evidence and 
argument in support of his claim, and nothing indicates he 
has identified the existence of any other relevant evidence 
that has not been obtained or requested.  As part of his May 
2007 Substantive Appeal, he indicated no hearing was desired 
in this case.  Moreover, he was accorded VA medical 
examinations regarding this case in November 2005, October 
2007, and September 2008 which included findings as to the 
symptomatology of his left ankle disorder that are consistent 
with the treatment records on file as well as the relevant 
rating criteria.  No inaccuracies or prejudice have been 
demonstrated therein, nor has the Veteran indicated his left 
ankle has increased in severity since the most recent 
examination.  Accordingly, the Board finds that these 
examinations are adequate for resolution of this case.  
Consequently, the Board finds that the duty to assist the 
Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the 
Veteran has emphasized the severity of the pain he 
experiences with his service-connected left ankle disorder.  
Nevertheless, the issue is whether the Veteran's pain results 
in functional impairment to the extent necessary for a higher 
rating in this case.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court has 
held that "staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  For 
the purpose of rating disability from arthritis, the ankle is 
considered a major joint.  38 C.F.R. § 4.45(f).

In the absence of limitation of motion, a 10 percent rating 
is warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups. 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted.  However, the 10 and 20 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  Id.  In this 
case, only one joint is involved, and, thus, it does not 
appear a 20 percent rating is warranted on this basis.

Diagnostic Code 5271 provides assignment of a 10 percent 
rating for moderate limited motion of the ankle, and a 20 
percent rating for marked limited motion.  38 C.F.R. § 4.71a.  
This Code does not provide for a rating in excess of 20 
percent.  The words "moderate" and "marked" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

Normal ankle motion is dorsiflexion to 20 degrees, and 
plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

In this case, all of the VA medical examinations accorded to 
the Veteran have noted his complaints of left ankle pain.  
The November 2005 VA examination found his left ankle had 0 
(zero) degrees dorsiflexion, both active and passive; plantar 
flexion to 30 degrees active, and to 32 degrees passive; 
inversion to 25 degrees active and passive; and eversion to 
10 degrees active and passive.  The subsequent October 2007 
VA examination showed dorsiflexion to 0 degrees, both active 
and passive; plantar flexion to 30 degrees active, and to 35 
degrees passive; inversion to 20 degrees, both active and 
passive; and eversion to 10 degrees, both active and passive.  
Repetitive movement failed to show changes.  Finally, the 
September 2008 VA examination showed dorsiflexion to 5 
degrees, and plantar flexion to 40 degrees, with no 
additional limitation of motion after repetitive motion.

Simply put, the aforementioned VA examinations indicate the 
Veteran has little or no dorsiflexion of the left ankle.  As 
such, it appears that he more nearly approximates the 
criteria of marked limitation of motion than moderate.  
Moreover, as noted above, the law mandates  resolving 
reasonable doubt regarding the degree of disability in favor 
of the Veteran, 38 C.F.R. § 4.3; and where there is a 
question as to which of two evaluations applies, assigning 
the higher of the two where the disability picture more 
nearly approximates the criteria for the next higher rating, 
38 C.F.R. § 4.7.  Therefore, the Board finds that the Veteran 
is entitled to a rating of 20 percent under Diagnostic Code 
5271.  Inasmuch as this Code provides a maximum rating of 20 
percent, no further consideration under this Code is 
warranted.

Diagnostic Code 5270 provides criteria for ankylosis of the 
ankle.  However, the record does not reflect the Veteran has 
been diagnosed with ankylosis of the left ankle.  
Consequently, this Code is not for application in the instant 
case.

The Board also notes that 38 C.F.R. § 4.71a, Diagnostic Code 
5284 provides that moderate residuals of foot injuries 
warrant a 10 percent evaluation.  A 20 percent rating 
requires moderately severe residuals.  Severe residuals of 
foot injuries warrant a 30 percent evaluation.

The VA General Counsel noted in a precedent opinion dated 
August 14, 1998, that Diagnostic Code 5284 is a more general 
Diagnostic Code under which a variety of foot injuries may be 
rated; that some injuries to the foot, such as fractures and 
dislocations for example, may limit motion in the subtalar, 
midtarsal, and metatarsophalangeal joints; and that other 
injuries may not affect range of motion.  Thus, General 
Counsel concluded that, depending on the nature of the foot 
injury, Diagnostic Code 5284 may involve limitation of motion 
and therefore require consideration under 38 C.F.R. §§ 4.40 
and 4.45.  VAOPGCPREC 9-98.

In this case, the Board notes that the Veteran is service-
connected for the left ankle only, and not for an overall 
left foot disability.  As limitation of ankle motion is 
explicitly evaluated by Diagnostic Code 5271, it does not 
appear that Diagnostic Code 5284 is even applicable in this 
case.  Even if it were, the record does not reflect a rating 
in excess of 20 percent is warranted under this Code.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).  
As detailed above, the record does not indicate any 
significant limitation of motion other than ankle 
dorsiflexion.  Therefore, the Board finds that he does not 
have severe limitation of the left foot.  Further, the 
November 2005 VA examination noted that muscle strength 
around the left ankle was within normal functional range, 
while the October 2007 VA examination stated that motor 
function was within normal limits.  No sensory deficit was 
detected on either of these examinations.  Simply put, the 
competent medical evidence indicates that the service-
connected left ankle disorder is manifested by pain and 
limitation of ankle motion, which goes to the criteria of 
Diagnostic Code 5271; he does not appear to have any other 
significant impairment of this foot.  Consequently, the Board 
finds that the Veteran' service-connected left ankle disorder 
is adequately reflected by the 20 percent rating, and he does 
not meet or nearly approximate the criteria of severe foot 
impairment so as to warrant a higher rating under Diagnostic 
Code 5284.

For these reasons, the Board finds that the Veteran is 
entitled to an increased rating of no more than 20 percent 
for his service-connected left ankle disorder.

Other considerations

In making the above determination, the Board notes that it 
considered whether staged ratings under Hart, supra, were 
appropriate.  However, as detailed above, the symptomatology 
of the Veteran's service-connected left ankle disorder 
appears to have been stable throughout pendency of this case; 
there were no distinctive period(s) where this disability 
satisfied the criteria for a higher rating other than what is 
currently in effect.

In exceptional cases where the schedular ratings are found to 
be inadequate, an extraschedular disability rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

In this case, the Board concurs with the RO's determination 
that the Veteran's service-connected left ankle disorder does 
not warrant consideration of an extraschedular rating.  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra- 
schedular rating under 38 C.F.R. § 3.321 is a three-step 
inquiry.  First, it must be determined whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  In this regard, the Court 
indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with employment" 
and "frequent periods of hospitalization."  Third, when an 
analysis of the first two steps reveals that the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected left ankle 
disorder with the established criteria found in the rating 
schedule.  As discussed in detail previously, the Veteran's 
left ankle symptomatology is fully addressed by the rating 
criteria under which such disabilities are rated.  
Specifically, this disability is manifested by pain and 
limitation of motion, which is specifically included as part 
of the schedular criteria.  Moreover, even though the record 
indicates multiple outpatient treatment entries for this 
disability, it does not indicate frequent periods of 
hospitalization.  Although the Board does not dispute this 
disability has resulted in occupational impairment, such 
impairment has been adequately compensated by the current 
schedular rating.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
There is no evidence in the record of an exceptional or 
unusual clinical picture, or of any other reason why an 
extraschedular rating should be assigned.  Further, all of 
the VA medical examinations accorded to the Veteran in this 
case noted he was independent in activities of daily living.

For these reasons, the Board has determined that referral of 
the case for extra- schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim of entitlement 
to a total rating based upon individual unemployability 
(TDIU) is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for 
a disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  

In this case, the Veteran's claim for a TDIU was denied by 
the December 2005 rating decision, and he did not appeal.  As 
such, it does not appear the Board has jurisdiction to 
address this claim.  See 38 C.F.R. § 20.200, 20.302.  The 
Board acknowledges that he did contend at the September 2008 
VA examination that he previously worked at a furniture 
company where he had to stand on concrete floors all day 
which was painful, and that he left this job primarily due to 
his ankle pain.  He further reported that he was in receipt 
of disability benefits from the Social Security 
Administration (SSA) secondary to arthritis, high blood 
pressure, and kidney problems in addition to his ankle.  
Although all of these conditions are service-connected 
disabilities, the SSA records reflect that his disability 
benefits are actually due to nonservice-connected affective 
disorders and personality disorders.  The employment 
information obtained in 2005 from former employers also does 
not show he left these positions solely due to his service-
connected left ankle disorder.  Moreover, the Board has 
already determined that the level of occupational impairment 
attributable to the service-connected left ankle disorder is 
adequately reflected by the current schedular rating.  
Therefore, no further discussion of a TDIU is warranted in 
this case.


ORDER

Entitlement to a rating of 20 percent for the Veteran's 
service-connected left ankle disorder is granted, subject to 
the law and regulations regarding the payment of monetary 
benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


